Citation Nr: 9902772	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In an October 1998 video conference hearing before the 
undersigned Member of the Board, the veteran raised the 
issues of entitlement to service connection for a right hand 
disorder; entitlement to service connection for a nervous 
condition, to include as secondary to hypertension; and 
entitlement to a compensable rating for a left wrist scar.  
These issues have not, however, been developed or certified 
for appellate review.  Accordingly, they are referred to the 
RO for appropriate consideration.


REMAND

The veteran testified in an October 1998 video conference 
hearing before the undersigned Member of the Board.  In his 
testimony, he contended that his service-connected 
hypertension had progressively worsened over the prior year. 

The veteran further testified that, during this time, he had 
been seeing several medical care providers for his 
hypertension.  For example, he indicated that he had treated 
with Dr. Valone, his private doctor, apparently until 
September 1997; by a Dr. DeGrow at a veterans home in 
Sandusky; and with the VA Medical Center (VAMC) in Wade Park.  
The veteran maintained that he had recently been visiting Dr. 
DeGrow every two weeks with respect to his hypertension, and 
recounted that he last saw him shortly before the October 
1998 video conference hearing.  

The veteran specifically maintained that his private and VA 
medical records over the prior 12 months reflected that his 
blood pressure readings were predominantly in the range of 
200 systolic (the number on top) and over 150 diastolic (the 
number on bottom), and that he had an enlarged heart.  The 
Board notes that these private and VA medical records have 
not been associated with the claims file.  Decisions of the 
Board must be based on all of the pertinent evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991).

Given that the veteran has proffered that there are relevant 
VA medical records that show significantly elevated blood 
pressure readings over the last 12 months, the statutory duty 
to assist mandates that the RO should attempt to obtain these 
medical records before a decision is made on appeal.  Graves 
v. Brown, 6 Vet. App. 166, 171 (1994); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).

With respect to the private medical records, the veteran 
testified that after the video conference hearing he was 
going to submit additional (apparently private) medical 
records to the RO that would corroborate his claim of 
elevated blood pressure readings.  He added that he would 
also waive RO consideration of these records.  Despite this 
proffer, however, the Board finds that these records have not 
been associated with the claims file, nor has a waiver been 
submitted.

Although it is ambiguous why the records and the waiver were 
not associated with the claims file, the Board reminds the 
veteran if he wants VA to consider documents not in the 
possession of the Federal Government, he must either (1) 
furnish them to VA, or (2) request VA to obtain them by 
providing an appropriate release for such purpose, and by 
demonstrating how the documents are relevant to his claim.  
Counts v. Brown, 6 Vet.App. 473, 479 (1994).  Given that the 
veteran testified that he possessed the private records in 
question, the Board suggests that he file them with the RO.  
Otherwise, he risks that they will not be considered. 

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since September 1997 
for his hypertension.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
cardiologist to determine the nature and 
severity of his hypertension.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiners in conjunction with the 
examination.  Based on that review the 
examiner must provide an opinion as to 
whether the veterans diastolic blood 
pressure readings are predominantly 120 
or more, and whether there is any 
definitive heart enlargement.  Any 
opinion expressed must be supported by a 
complete written rationale.  The 
examination report must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for hypertension.  

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
